FILED PURSUANT TO RULE 424(B)(5) REGISTRATION STATEMENT NO. 333-171663 PROSPECTUS SUPPLEMENT No. 2 (To Prospectus dated January21, 2011) 30,000,000 Shares of Common Stock You should read this Prospectus Supplement No. 2 and the Prospectus carefully before you invest.Both documents contain information you should consider carefully before making your investment decision. This Prospectus Supplement No. 2 relates to the issuance and sale of up to 30,000,000 shares of our common stock (the “Shares”) from time to time through our sales agent, Wm Smith& Co.These sales, if any, will be made pursuant to the terms of an At Market Issuance Sales Agreement entered into between us and our sales agent, the form of which was filed with the Securities and Exchange Commission (the “SEC”) under a report on Form 8-K dated February22, 2008 and is incorporated by reference herein, as amended by an Amendment No. 1 to At Market Issuance Sales Agreement entered into between us and our sales agent, the form of which was filed with the SEC under a report on Form 8-K dated July2, 2009 and is incorporated by reference herein, an Amendment No. 2 to At Market Issuance Sales Agreement entered into between us and our sales agent, the form of which was filed with the SEC under a report on Form 8-K dated December 30, 2010 and is incorporated by reference herein, an Amendment No. 3 to At Market Issuance Sales Agreement entered into between us and our sales agent, the form of which was filed with the SEC under a report on Form 8-K dated January 24, 2011 and is incorporated by reference herein, and an Amendment No. 4 to At Market Issuance Sales Agreement entered into between us and our sales agent, the form of which was filed with the SEC under a report on Form 8-K dated June 20, 2011 and is incorporated herein by reference (“Amendment No. 4”).Amendment No. 4 provides, among other things, that the number of shares of our common stock which we may issue and sell through our sales agent is increased from 20,000,000 shares to 30,000,000 shares. As of the date of this Prospectus Supplement No.2, we have sold 19,226,421 shares of our common stock under this arrangement and 10,773,579 shares remain available for issuance and sale under this arrangement. Our common stock is quoted on The NASDAQ Stock Market under the symbol "VLNC."On June 17, 2011, the closing price of our common stock as reported by NASDAQ was $1.23per share.Sales of shares of our common stock under this Prospectus Supplement No.2, if any, may be made in privately negotiated transactions and/or any other method permitted by law, including sales deemed to be an "at the market" offering as defined in Rule415 under the Securities Act of 1933, which includes sales made directly on The NASDAQ Stock Market, the existing trading market for our common stock, or sales made to or through a market maker other than on an exchange.The sales agent will use its commercially reasonable efforts to sell the Shares consistent with its normal trading and sales practices, on mutually agreed terms between the sales agent and us. Unless we and our sales agent agree to a lesser amount with respect to certain persons or classes of persons, the compensation to the sales agent for sales of common stock sold pursuant to the sales agreement will be 6.0% of the gross proceeds of the sales price per share.If different than 6.0%, the amount of compensation to be received by the sales agent will be disclosed in a separate prospectus supplement for such sales.The net proceeds to Valence from any sales under this Prospectus Supplement No.2 will be used as described under "Use of Proceeds" on page 4 of the Prospectus.The proceeds that we receive from sales of our common stock will depend on the number of shares actually sold and the offering price for such shares.If all 10,773,579 shares of common stock that remain available for issuance and sale under this arrangement were sold at the June17, 2011 closing sales price, we would receive approximately $13,251,502in gross proceeds, or approximately $12,456,412in aggregate net proceeds assuming a sales agent fee of 6%.The actual proceeds to us will vary. In connection with the sale of common stock on our behalf, the sales agent may be deemed to be an "underwriter" within the meaning of the Securities Act of 1933, as amended, and the compensation of the sales agent may be deemed to be underwriting commissions or discounts.We have agreed to provide indemnification and contribution to the sales agent against certain liabilities, including liabilities under the Securities Act of 1933. Investing in our securities involves a high degree of risk.Risks associated with an investment in our securities are described in the Prospectus and in certain of our filings with the Securities and Exchange Commission, as described under "Risk Factors" on page 3 of the Prospectus and page S-3 of this Prospectus Supplement No. 2. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this Prospectus Supplement No. 2 or the Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Wm Smith& Co. The date of this Prospectus Supplement No.2 is June 20, 2011 Table of Contents Page Prospectus Supplement Summary S-2 Risk Factors S-3 Special Note Regarding Forward-Looking Statements S-4 Plan of Distribution S-5 Legal Matters S-6 Experts S-6 Where You Can Find More Information S-6 Information Incorporated by Reference S-6 You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and any free writing prospectus provided in connection with this offering.We have not authorized anyone to provide any information other than the information contained or incorporated by reference in this prospectus supplement, the accompanying prospectus or any free writing prospectus provided in connection with this offering.We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.The information contained in this prospectus supplement, the accompanying prospectus or any free writing prospectus provided in connection with this offering and in any documents incorporated by reference in this prospectus supplement and accompanying prospectus is accurate only as of the respective dates thereof regardless of the time of delivery of any such document, or of any sale of common stock.Our business, financial condition, results of operations and prospects may have changed since those dates.It is important for you to read and consider all the information contained in this prospectus supplement, the accompanying prospectus, any free writing prospectus provided in connection with this offering and the documents incorporated by reference in this prospectus supplement and accompanying prospectus in making your investment decisions. S-1 PROSPECTUS SUPPLEMENT SUMMARY The items in the following summary are described in more detail in this prospectus supplement, the accompanying prospectus and in the documents incorporated or deemed incorporated by reference herein or therein.This summary provides an overview of selected information and does not contain all of the information that you should consider before investing in the common shares subject to this offering.Therefore, you should also read this entire prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein or therein, including the “Risk Factors” section beginning on page 3 of the prospectus and page S-3 of this prospectus supplement and our consolidated financial statements and the related notes thereto incorporated by reference herein.All references to “Valence,” “the Company,” “we,” “us,” “our,” and similar terms refer to Valence Technology, Inc. and its subsidiaries on a consolidated basis. Overview We were founded in 1989 and develop, manufacture and sell advanced energy storage systems utilizing our proprietary phosphate-based lithium-ion technology.Our mission is to promote the wide adoption of high-performance, safe, environmentally friendly energy storage systems.To accomplish our mission and address the significant market opportunity we believe is available we utilize the numerous benefits of our latest energy storage technology, worldwide intellectual property portfolio and extensive experience of our management team. We are a global leader in the development of patented lithium iron magnesium phosphate advanced energy storage systems.We have redefined lithium battery technology and performance by marketing the industry’s first safe, reliable and rechargeable lithium iron magnesium phosphate battery for diverse applications, with special emphasis on motive, marine, industrial, military and stationary markets. Valance is a diverse, vertically aligned company. From our patented cathode materials to our standard family of scalable U-Charge® systems and customs systems designed for specific applications, we offer commercially proven solutions. For many applications our scalable U-Charge® systems, complete with programmable Battery Management Systems (“BMS”), are the logical choice in avoiding the expense and long development cycles of custom systems. However, when a custom system is required, Valence has the technology, tools and experience to fulfill our customers’ requirements. We believe that the improved features and functionality of our lithium iron magnesium phosphate energy storage systems are well suited for motive, marine, industrial, military, stationary and other applications that require safety, improved performance and long run times. Following years of commercial use, we believe our experience is paving the way for the lower cost and higher performance solutions that our next generation lithium vanadium technologies will offer. We were incorporated in Delaware in 1989.Our principal executive office is located at 12303 Technology Boulevard, Suite 950, Austin, Texas 78727, and our telephone number is (512) 527-2900. Our website address is www.valence.com.Information contained on our website or that can be accessed through our website does not constitute part of this prospectus supplement or the accompanying prospectus. S-2 RISK FACTORS In consultation with your own financial and legal advisors, and in addition to the other information contained in, or incorporated by reference into, this prospectus supplement and the accompanying prospectus, you should carefully consider the following discussion of risks before deciding whether an investment in the common stock is suitable for you.In addition, you should carefully consider the other risks, uncertainties and assumptions that are set forth in “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended March 31, 2011, incorporated by referenceherein, and that are otherwise described from time to time in our reports filed with the Securities and Exchange Commission subsequent to our Annual Report on Form 10-K for the fiscal year ended March 31, 2011. Risks Related to This Offering Our management team will have broad discretion over the use of the net proceeds from this offering. Our management will use its discretion to direct the net proceeds from this offering.We intend to use all of the net proceeds, together with cash on hand, for general corporate purposes.General corporate purposes may include working capital, capital expenditures, development costs, strategic investments or possible acquisitions.Our management’s judgments may not result in positive returns on your investment and you will not have an opportunity to evaluate the economic, financial or other information upon which our management bases its decisions. Investors in this offering will experience immediate and substantial dilution. The public offering price of the securities offered pursuant to this prospectus supplement is substantially higher than the net tangible book value per share of our common stock.Therefore, if you purchase shares of common stock in this offering, you will incur immediate and substantial dilution in the pro forma net tangible book value per share of common stock from the price per share that you pay for the common stock.If the holders of outstanding options exercise those options at prices below the public offering price, you will incur further dilution. S-3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement, including the documents that we incorporate by reference herein, contains statements that constitute “forward-looking statements” within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, and Section27A of the Securities Act of 1933, as amended. The words “may,” “will,” “expect,” “intend,” “estimate,” “continue,” “anticipate,” “project,” “predict,” “believe” and similar expressions and variations thereof are intended to identify forward-looking statements. These statements appear in a number of places in this prospectus supplement and the documents incorporated by reference herein and include statements regarding our intent, belief or current expectations with respect to, among other things: · trends affecting our financial condition or results of operations; · our product development strategies; · trends affecting our manufacturing capabilities; · trends affecting the commercial acceptability of our products; and · our business and growth strategies. You are cautioned not to put undue reliance on our forward-looking statements. Forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and actual results may differ materially from those projected in this prospectus supplement and the documents incorporated herein by reference.Factors that could cause actual results to differ materially include those discussed under “Risk Factors,” which include, but are not limited to the following: · our ability to develop and market products that compete effectively in targeted market segments; · market acceptance of our current and future products; · our ability to meet customer demand; · our ability to obtain sufficient funding to continue to pursue our business plan; · our ability to perform our obligations under our loan agreements; · a loss of one of our key customers or a reduction in orders from one of such customers; · our ability to implement our long-term business strategy that will be profitable or generate sufficient cash flow; · the ability of our vendors to provide conforming materials for our products on a timely basis; · the loss of any of our key executive officers; · our ability to manage our foreign manufacturing and development operations; · international business risks; · our ability to attract skilled personnel; · our ability to protect and enforce our current and future intellectual property; · our need for additional financing; and · future economic, business and regulatory conditions. We believe that it is important to communicate our future expectations to investors. However, there may be events in the future that we are not able to accurately predict or control. The factors discussed under “Risk Factors” in this prospectus supplement and the documents incorporated by reference herein, as well as any cautionary language in this prospectus supplement, any of our other reports or filings or the documents incorporated by reference therein provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we described in our forward-looking statements.We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. S-4 PLAN OF DISTRIBUTION We have entered into an At Market Issuance Sales Agreement with Wm Smith & Co., under which we may sell up to 30,000,000 of our common shares from time to time through Wm Smith & Co., as our agent and/or principal.Wm Smith & Co. may sell the common shares by any method permitted by law deemed to be an “at the market” offering as defined in Rule 415 of the Securities Act, including without limitation sales made directly on The NASDAQ Stock Market, on any other existing trading market for the common shares or to or through a market maker.Wm Smith & Co. may also sell the common shares in privately negotiated transactions. Each time that we wish to issue and sell common shares under the sales agreement, we will provide Wm Smith & Co. with a placement notice describing the number of shares to be issued, the time period during which sales are requested to be made, any limitation on the number of common shares that may be sold in any one day and any minimum price below which sales may not be made. Upon receipt of a placement notice from us, and subject to the terms and conditions of the sales agreement, Wm Smith & Co. has agreed to use its commercially reasonable efforts consistent with its normal trading and sales practices to sell such shares up to the amount specified on such terms.Unless otherwise specified, the settlement between us and Wm Smith & Co. of our common shares will occur on the third trading day following the date on which the sale was made.The obligation of Wm Smith & Co. under the sales agreement to sell our common shares pursuant to a placement notice is subject to a number of conditions. We will pay Wm Smith & Co. a commission equal to 6% of the gross proceeds of the sales price of all common shares sold through it as sales agent under the sales agreement.Because there is no minimum offering amount required as a condition to closing this offering, the actual total public offering amount, commissions and proceeds to us, if any, are not determinable at this time. In connection with the sale of our common shares contemplated in this prospectus supplement, Wm Smith & Co. may be deemed to be an “underwriter” within the meaning of the Securities Act of 1933, as amended, and the compensation paid to Wm Smith & Co. may be deemed to be underwriting commissions or discounts.We have agreed to indemnify Wm Smith & Co. against certain civil liabilities, including liabilities under the Securities Act of 1933. Sales of our common shares as contemplated in this prospectus supplement will be settled through the facilities of The Depository Trust Company or by such other means of delivery as we and Wm Smith & Co. may agree upon. The offering of our common shares pursuant to the sales agreement will terminate on the earliest of (1) the sale of all of our common shares subject to the sales agreement, or (2) termination of the sales agreement by us or Wm Smith & Co.We and Wm Smith & Co. may each terminate the sales agreement at any time upon ten days prior notice.Wm Smith & Co. may terminate the sale agreement at any time in certain circumstances, including the occurrence of a material adverse change that, in Wm Smith & Co.’s reasonable judgment, may impair its ability to sell the common shares or a suspension or limitation of trading of our common shares on The NASDAQ Stock Market. The foregoing summary of the material provisions of the sales agreement does not purport to be a complete statement of its terms and conditions.A copy of the sales agreement is filed with the SEC and incorporated by reference into the registration statement of which this prospectus supplement forms a part. S-5 LEGAL MATTERS Certain legal matters relating to the validity of the securities will be passed upon for us by Wilson Sonsini Goodrich & Rosati, Professional Corporation, Austin, Texas. EXPERTS The financial statements and management’s assessment of the effectiveness of internal control over financial reporting (which is included in Management’s Report on Internal Control over Financial Reporting) incorporated in this prospectus by reference to the Annual Report on Form 10-K for the year ended March 31, 2011 have been so incorporated in reliance on the report of PMB Helin Donovan, LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing and accounting. WHERE YOU CAN FIND MORE INFORMATION We have filed with the Securities and Exchange Commission (the “SEC”) a registration statement on Form S-3 (File No. 333-171663), of which this prospectus supplement and the accompanying prospectus are a part, under the Securities Act, to register the securities offered by this prospectus supplement.However, this prospectus supplement and the accompanying prospectus do not contain all of the information contained in the registration statement and the exhibits and schedules to the registration statement.We encourage you to carefully read the registration statement and the exhibits and schedules to the registration statement. As a public company, we are required to file annual, quarterly and other reports, proxy statements and other information with the SEC.Our Annual Report on Form10-K, Quarterly Reports on Form 10-Q, and Current Reports on Form 8-K, including any amendments to those reports, and other information that we file with or furnish to the SEC pursuant to Section13(a) or 15(d) of the Exchange Act are available to the public over the Internet at the SEC’s website at http://www.sec.gov.These filings will be available as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. You may also read and copy any document we file at the SEC’s Room at treet, NE, Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the Public Reference Room. INFORMATION INCORPORATED BY REFERENCE We have filed with the SEC a registration statement on Form S-3 under the Securities Act of 1933 covering the common stock offered by this prospectus supplement.This prospectus supplement is part of that registration statement, but as allowed by the SEC's rules, does not contain all of the information contained in the registration statement and the exhibits to the registration statement.For further information about us and the common stock offered by this prospectus supplement, we refer you to the registration statement and its exhibits and schedules, which may be obtained as described above. The SEC allows us to incorporate by reference into this prospectus supplement certain information we file with it, which means that we can disclose important information by referring you to those documents. The information incorporated by reference is considered to be a part of this prospectus supplement, and information that we file later with the SEC will automatically update and supersede information contained in this prospectus supplement.We incorporate by reference the documents listed below that we have previously filed with the SEC (excluding any portions of any Form 8-K that are not deemed “filed” pursuant to the General Instructions of Form 8-K): S-6 · our Annual Report on Form 10-K for the fiscal year ended March31, 2011 filed on May 26, 2011; · our Definitive Proxy Statement on Schedule 14A filed on June 23, 2010; · our Current Reports on Form 8-K filed on May 26, 2011 and June 20, 2011; and · the description of our common stock contained in our Registration Statement on Form 8-A pursuant to Section 12(b) of the Exchange Act, as originally filed on April2, 1992 and as thereafter amended. We will provide to each person, including any beneficial owner, to whom this prospectus supplement is delivered, upon written or oral request, at no cost to the requester, a copy of any and all of the information that is incorporated by reference in this prospectus supplement. Requests for such copies should be directed to: Valence Technology, Inc. Attn: Investor Relations 12303 Technology Boulevard, Suite 950 Austin, Texas 78727 (512) 527-2900 You can access electronic copies of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and all amendments to those reports, free of charge, on our website at http://www.valence.com.Access to those electronic filings is available as soon as reasonably practicable after filing with, or furnishing to, the SEC.We make our website content available for information purposes only.It should not be relied upon for investment purposes. Except for the specific incorporated documents listed above, no information available on or through our website shall be deemed to be incorporated in this prospectus supplement or the registration statement of which it forms a part. Any statement contained in a document incorporated or deemed to be incorporated by reference in this prospectus supplement will be deemed to be modified or superseded for purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement or in any other subsequently filed document which also is or is deemed to be incorporated by reference in this prospectus supplement modifies or supersedes that statement.Any statement that is modified or superseded will not constitute a part of this prospectus supplement, except as modified or superseded. S-7 PROSPECTUS Valence Technology, Inc. By this prospectus, Valence may offer, from time to time: ·Common stock ·Preferred stock ·Depositary Shares ·Warrants ·Debt securities ·Units Valence Technology, Inc., a Delaware corporation (“Valence”) may offer and sell from time to time, in one or more series or issuances and on terms that Valence will determine at the time of the offering, any combination of the securities described in this prospectus, up to an aggregate amount of $50,000,000. Valence will provide specific terms of any offering in a supplement to this prospectus. Any prospectus supplement may also add, update, or change information contained in this prospectus. You should carefully read this prospectus and the applicable prospectus supplement as well as the documents incorporated or deemed to be incorporated by reference in this prospectus before you purchase any of the securities offered hereby. These securities may be offered and sold in the same offering or in separate offerings, to or through underwriters, dealers, and agents, or directly to purchasers. The names of any underwriters, dealers, or agents involved in the sale of our securities, their compensation and any over-allotment options held by them will be described in the applicable prospectus supplement. For a more complete description of the plan of distribution of these securities, see the section entitled “Plan of Distribution” beginning on page 28 of this prospectus. Valence’s common stock is listed on the NASDAQ Capital Market under the symbol “VLNC.” Valence will provide information in any applicable prospectus supplement regarding any listing of securities other than shares of Valence’s common stock on any securities exchange. INVESTING IN OUR SECURITIES INVOLVES SIGNIFICANT RISKS. SEE “RISK FACTORS” BEGINNING ON PAGE3 OF THIS PROSPECTUS AND IN THE APPLICABLE PROSPECTUS SUPPLEMENT BEFORE INVESTING IN ANY SECURITIES. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus isJanuary 21, 2011 Table of Contents Page Prospectus Summary 1 Risk Factors 3 Forward-Looking Statements 3 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends 4 Use of Proceeds 4 Description of Capital Stock 5 Description of the Depositary Shares 10 Description of the Warrants 13 Description of the Debt Securities 16 Description of the Units 27 Plan of Distribution 28 Legal Matters 31 Experts 31 Where You Can Find More Information 31 Information Incorporated by Reference 32 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement on FormS-3 that Valence filed with the United States Securities and Exchange Commission, or the SEC, using a “shelf” registration process.Under this shelf process, Valence may, from time to time, sell any combination of the securities described in this prospectus in one or more offerings up to a total amount of $50,000,000. This prospectus provides you with a general description of the securities Valence may offer.Each time Valence sells securities, Valence will provide a prospectus supplement that will contain specific information about the terms of that offering.The prospectus supplement may also add to, update or change information contained in the prospectus and, accordingly, to the extent inconsistent, information in this prospectus is superseded by the information in the prospectus supplement. The prospectus supplement to be attached to the front of this prospectus may describe, as applicable: the terms of the securities offered; the public offering price; the price paid for the securities; net proceeds; and the other specific terms related to the offering of the securities. Valence has not authorized anyone to provide any information other than that contained or incorporated by reference in this prospectus, any prospectus supplement or any free writing prospectus prepared by or on behalf of Valence or to which Valence has referred you.Valence takes no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. No person has been authorized to give any information or make any representations in connection with this offering other than those contained or incorporated by reference in this prospectus, any accompanying prospectus supplement and any related issuer free writing prospectus in connection with the offering described herein and therein.Neither this prospectus nor any prospectus supplement nor any related issuer free writing prospectus shall constitute an offer to sell or a solicitation of an offer to buy offered securities in any jurisdiction in which it is unlawful for such person to make such an offering or solicitation.This prospectus does not contain all of the information included in the registration statement.For a more complete understanding of the offering of the securities, you should refer to the registration statement, including its exhibits. You should read the entire prospectus and any prospectus supplement and any related issuer free writing prospectus, as well as the documents incorporated by reference, before making an investment decision.Neither the delivery of this prospectus or any prospectus supplement or any issuer free writing prospectus nor any sale made hereunder shall under any circumstances imply that the information contained or incorporated by reference herein or in any prospectus supplement or issuer free writing prospectus is correct as of any date subsequent to the date hereof or of such prospectus supplement or issuer free writing prospectus, as applicable.You should assume that the information appearing in this prospectus, any prospectus supplement or any document incorporated by reference is accurate only as of the date of the applicable documents, regardless of the time of delivery of this prospectus or any sale of securities. Valence’s business, financial condition, results of operations and prospects may have changed since that date. -i- Prospectus Summary This summary description about us and our business highlights information contained elsewhere in this prospectus or incorporated in this prospectus by reference.This summary does not contain all of the information you should consider before buying securities in an offering.You should carefully read this entire prospectus and any applicable prospectus supplement, including each of the documents incorporated herein or therein by reference, before making an investment decision.As used in this prospectus, “we,” “us,” “Valence,” “our” and “the Company” refer to Valence Technology, Inc., a Delaware corporation. Valence Technology, Inc. Overview Valence was founded in 1989 and has commercialized the industry’s first lithium phosphate technology. We develop, manufacture and sell advanced energy systems utilizing our proprietary phosphate-based lithium-ion technology. Our mission is to promote the wide adoption of high-performance, safe, long cycle life, environmentally friendly, low-cost energy storage systems.To accomplish this mission and address the significant market opportunity that we believe is available, we utilize the numerous benefits of our latest energy storage technology, worldwide intellectual property portfolio and extensive experience of our management team. We are an international leader in the development of lithium iron magnesium phosphate advanced energy storage systems. We have redefined lithium battery technology and performance by marketing the industry’s first safe, reliable and rechargeable lithium iron magnesium phosphate battery for diverse applications, with special emphasis on the motive, marine, industrial and stationary markets. Our business plan and strategy focuses on the generation of revenue from product sales, while controlling costs through partnerships with contract manufacturers and internal manufacturing efforts through our two wholly-owned subsidiaries in China, which initiated operations in late fiscal 2005. We expect to target markets through the sales of our U-Charge® systems and advanced energy storage systems based on programmable Command and Control Logic. In addition, we expect to pursue a licensing strategy to supply the lithium phosphate sector with our advanced materials and components, including lithium phosphate cathode materials to fulfill other manufacturers’ needs. Corporate Information Valence Technology, Inc. was incorporated in Delaware in March 1989 under the name Ultracell, Inc. It changed its name to Valence Technology, Inc. in March 1992.Our common stock is traded on the NASDAQ Capital Market under the symbol “VLNC.” Our principal executive office is located at 12303 Technology Boulevard, Suite 950, Austin, Texas 78727 and our telephone number is (512)527-2900. Additional information about us is available on our website at http://www.valence.com. Our website, and the information contained therein, is not a part of this prospectus. The Securities We May Offer We may offer up to $50,000,000 of common stock, preferred stock, depositary shares, warrants, debt securities and units in one or more offerings and in any combination.This prospectus provides you with a general description of the securities we may offer.A prospectus supplement, which we will provide each time we offer securities, will describe the specific amounts, prices and terms of the securities we determine to offer. Common Stock We may offer shares of our common stock, par value $0.001 per share, either alone or underlying other registered securities convertible or exercisable into our common stock. Each holder of our common stock is entitled to one vote for each share on all matters to be voted upon by the stockholders, and there are no cumulative rights.Subject to any preferential rights of any outstanding preferred stock, holders of our common stock are entitled to receive ratably the dividends, if any, as may be declared from time to time by the board of directors out of funds legally available therefor. If there is a liquidation, dissolution or winding up of our company, holders of our common stock would be entitled to share in our assets remaining after the payment of liabilities and any preferential rights of any outstanding preferred stock. -1- Preferred Stock and Depositary Shares Under the terms of our certificate of incorporation, our board of directors is authorized to issue shares of preferred stock in one or more series without stockholder approval. Our board of directors has the discretion to determine the rights, preferences, privileges and restrictions, including voting rights, dividend rights, conversion rights, redemption privileges and liquidation preferences, of each series of preferred stock. We may also issue fractional shares of preferred stock that will be represented by depositary shares and depositary receipts. Each series of preferred stock, depositary shares or depositary receipts, if issued, will be more fully described in the particular prospectus supplement that will accompany this prospectus, including redemption provisions, rights in the event of our liquidation, dissolution or winding up, voting rights and rights to convert into common stock. Other than 431 shares of our Series C-1 convertible preferred stock and 430 shares of our Series C-2 convertible preferred stock, we do not have any shares of our preferred stock outstanding. Warrants We may issue warrants for the purchase of common stock, preferred stock or debt securities.We may issue warrants independently or together with other securities. Debt Securities We may offer secured or unsecured obligations in the form of one or more series of senior or subordinated debt.The senior debt securities and the subordinated debt securities are together referred to in this prospectus as the “debt securities.”The subordinated debt securities generally will be entitled to payment only after payment of our senior debt.Senior debt generally includes all debt for money borrowed by us, except debt that is stated in the instrument governing the terms of that debt to not be senior to, or to have the same rank in right of payment as, or to be expressly junior to, the subordinated debt securities.We may issue debt securities that are convertible into shares of our common stock. The senior and subordinated debt securities will be issued under separate indentures between us and a trustee.We have summarized the general features of the debt securities to be governed by the indentures.These indentures have been filed as exhibits to the registration statement of which this prospectus forms a part.We encourage you to read these indentures.Instructions on how you can get copies of these documents are provided in the section entitled “Where You Can Find More Information” beginning on page 31 of the prospectus. Units We may issue units comprised of one or more of the other classes of securities issued by us as described in this prospectus in any combination. Each unit will be issued so that the holder of the unit is also the holder of each security included in the unit. -2- RISK FACTORS An investment in our securities involves a high degree of risk.The prospectus supplement applicable to each offering of our securities will contain a discussion of the risks applicable to an investment in our securities.Prior to making a decision about investing in our securities, you should carefully consider the specific factors discussed under the heading “Risk Factors” in the applicable prospectus supplement, together with all of the other information contained or incorporated by reference in the prospectus supplement or appearing or incorporated by reference in this prospectus.You should also consider the risks, uncertainties and assumptions discussed under “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended March 31, 2010 and any updates described in our Quarterly Reports on Form 10-Q, all of which are incorporated herein by reference, and may be amended, supplemented or superseded from time to time by other reports we file with the SEC in the future and any prospectus supplement related to a particular offering.The risks and uncertainties we have described are not the only ones we face.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our operations. The occurrence of any of these known or unknown risks might cause you to lose all or part of your investment in the offered securities. FORWARD-LOOKING STATEMENTS This prospectus, each prospectus supplement and the information incorporated by reference in this prospectus and each prospectus supplement contain certain statements that constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements include statements as to industry trends and future expectations of ours and other matters that do not relate strictly to historical facts. These statements are often identified by the use of words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “could,” “estimate,” or “continue,” and similar expressions or variations, although some forward-looking statements are expressed differently. Those statements appear in this prospectus, any accompanying prospectus supplement and the documents incorporated herein and therein by reference, particularly in the sections entitled “Prospectus Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” and include statements regarding the intent, belief or current expectations of our management that are subject to known and unknown risks, uncertainties, assumptions and other factors that could cause actual results and the timing of certain events to differ materially from future results expressed or implied by such forward-looking statements.Factors that could cause or contribute to such differences include, but are not limited to those discussed in the section titled “Risk Factors” set forth above. This prospectus, any prospectus supplement and the information incorporated by reference in this prospectus and any prospectus supplement also contain statements that are based on management’s current expectations and beliefs, including estimates and projections about our company, industry, financial condition, results of operations and other matters. These statements are not guarantees of future performance and are subject to numerous risks, uncertainties, and assumptions that are difficult to predict. Our actual results could differ materially from those anticipated by these forward-looking statements. Except as required by applicable law, including the securities laws of the United States and the rules and regulations of the SEC, we do not plan to publicly update or revise any forward-looking statements contained herein after we distribute this prospectus, whether as a result of any new information, future events or otherwise. -3- RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS The following table sets forth our ratio of earnings to fixed charges and preferred stock dividends on a historical basis for each of the periods indicated.You should read these ratios in connection with our consolidated financial statements, including the notes to those statements, incorporated by reference in this prospectus. Fiscal Year Ended March 31, Six Months Ended September 30, 2010 Ratio of earnings to fixed charges and preferred stock dividends The ratio of earnings to fixed charges and preferred stock dividends has been computed on a consolidated basis. “Earnings” consists of net loss available to common stockholders plus fixed charges. “Fixed charges” consist of interest expense, the portion of interest expense under operating leases deemed by us to be representative of the interest factor, the accretion of debt discount, preferred stock dividends, which consist of accruing preferred stock dividends on our outstanding shares of Series C-1 convertible preferred stock and Series C-2 convertible preferred stock, and the accretion in the carrying value of redeemable convertible preferred stock. For the years ended March 31, 2006, 2007, 2008, 2009 and 2010 and the six month period ended September 30, 2010 our earnings were insufficient to cover fixed charges and preferred stock dividends by $32.9 million, $22.4 million, $19.6million, $21.4million, $23.2 million and $8.3million, respectively. USE OF PROCEEDS Unless otherwise indicated in the applicable prospectus supplement, we will use the net proceeds from the sale of securities offered by this prospectus for general corporate purposes, which may include working capital, capital expenditures, other corporate expenses and acquisitions of complementary products, technologies or businesses. The timing and amount of our actual expenditures will be based on many factors, including cash flows from operations and the anticipated growth of our business.As a result, unless otherwise indicated in the prospectus supplement, our management will have broad discretion to allocate the net proceeds of the offerings. We intend to invest the net proceeds in a variety of short-term, interest-bearing, investment grade securities. -4- DESCRIPTION OF CAPITAL STOCK The following information describes our common stock and preferred stock, as well as certain provisions of our second restated certificate of incorporation, as amended, referred to as our certificate of incorporation, and our fourth amended and restated bylaws, referred to as our bylaws. This description is only a summary. You should also refer to our certificate of incorporation and bylaws, which have been filed with the SEC as exhibits to our registration statement, of which this prospectus forms a part. General Our authorized capital stock consists of 200,000,000shares of common stock with a $0.001par value per share, and 10,000,000shares of preferred stock with a $0.001par value per share.Our board of directors may establish the rights and preferences of the preferred stock from time to time. As of December 31, 2010, there were 151,450,921 shares of common stock issued and outstanding, held of record by 17,780stockholders, although we believe that there may be a significantly larger number of beneficial owners of our common stock. We derived the number of stockholders by reviewing the listing of outstanding common stock recorded by our transfer agent as of December 31, 2010. Additionally, as of December 31, 2010, there were 431 shares of our SeriesC-1 convertible preferred stock and 430 shares of our SeriesC-2 convertible preferred stock outstanding, held of record by one stockholder. The following is a summary of the material provisions of the common stock and preferred stock provided for in our certificate of incorporation and bylaws.For additional detail about our capital stock, please refer to our certificate of incorporation and bylaws and the certificates of designation relating to any such series of preferred stock. Common Stock The holders of common stock are entitled to one vote per share on all matters to be voted upon by the stockholders. Subject to preferences that may be applicable to any outstanding preferred stock, the holders of common stock are entitled to receive ratably any dividends that may be declared from time to time by the board of directors out of funds legally available for that purpose. In the event of our liquidation, dissolution or winding up, the holders of common stock are entitled to share ratably in all assets remaining after payment of liabilities, subject to prior distribution rights of preferred stock then outstanding. The common stock has no preemptive or conversion rights or other subscription rights. There are no redemption or sinking fund provisions applicable to the common stock. All outstanding shares of common stock are fully paid and nonassessable. Our common stock is listed on the NASDAQ Capital Market under the symbol “VLNC.”The transfer agent and registrar for the common stock is American Stock Transfer and Trust Company. Its address is 6201 15th Avenue, Brooklyn, New York, New York 11219, and its telephone number is (800) 937-5449. Preferred Stock Future Preferred Stock Issuances The following description of preferred stock and the description of the terms of any particular series of preferred stock that we choose to issue hereunder and that will be set forth in the related prospectus supplement are not complete.These descriptions are qualified in their entirety by reference to our certificate of incorporation and the certificate of designation relating to any series of preferred stock.The rights, preferences, privileges and restrictions of the preferred stock of each series will be fixed by the certificate of designation relating to that series.The prospectus supplement also will contain a description of certain United States federal income tax consequences relating to the purchase and ownership of the series of preferred stock that is described in the prospectus supplement. -5- Under the terms of our certificate of incorporation, our board of directors is authorized to issue shares of preferred stock in one or more series without stockholder approval. Our board of directors has the discretion to determine the rights, preferences, privileges and restrictions, including voting rights, dividend rights, conversion rights, redemption privileges and liquidation preferences, of each series of preferred stock.There are no restrictions presently on the repurchase or redemption of any shares of our preferred stock. The prospectus supplement for a series of preferred stock will specify: · the maximum number of shares; · the designation of the shares; · the annual dividend rate, if any, whether the dividend rate is fixed or variable, the date or dates on which dividends will accrue, the dividend payment dates, and whether dividends will be cumulative; · the price and the terms and conditions for redemption, if any, including redemption at our option or at the option of the holders, including the time period for redemption, and any accumulated dividends or premiums; · the liquidation preference, if any, and any accumulated dividends upon the liquidation, dissolution or winding up of our affairs; · any sinking fund or similar provision, and, if so, the terms and provisions relating to the purpose and operation of the fund; · the terms and conditions, if any, for conversion or exchange of shares of any other class or classes of our capital stock or any series of any other class or classes, or of any other series of the same class, or any other securities or assets, including the price or the rate of conversion or exchange and the method, if any, of adjustment; · the voting rights; and · any or all other preferences and relative, participating, optional or other special rights, privileges or qualifications, limitations or restrictions. The issuance of preferred stock will affect, and may adversely affect, the rights of holders of common stock. It is not possible to state the actual effect of the issuance of any shares of preferred stock on the rights of holders of common stock until our board of directors determines the specific rights attached to that preferred stock. The effects of issuing preferred stock could include one or more of the following: · restricting dividends on the common stock; · diluting the voting power of the common stock; · impairing the liquidation rights of the common stock;or · delaying or preventing changes in control or management of our company. -6- Existing Preferred Stock Outstanding As of December 31, 2010, there were 431 shares of our SeriesC-1 convertible preferred stock and 430 shares of our SeriesC-2 convertible preferred stock outstanding, held of record by one stockholder.The rights and preferences of our Series C-1 convertible preferred stock and Series C-2 convertible preferred stock are set forth in the certificates of designations relating to such series of preferred stock which have been filed with the SEC as exhibits to our registration statement, of which this prospectus forms a part. We have no present plans to issue any additional shares of preferred stock.All outstanding shares of preferred stock are fully paid and nonassessable. Effect of Certain Provisions of our Certificate of Incorporation and Bylaws and the Delaware Anti-Takeover Statute Some provisions of Delaware law and our certificate of incorporation and bylaws contain provisions that could make the following transactions more difficult: · acquisition of us by means of a tender offer; · acquisition of us by means of a proxy contest or otherwise;or · removal of our incumbent officers and directors. Those provisions, summarized below, could have the effect of delaying, deferring or discouraging another party from acquiring control of us. These provisions and certain provisions of Delaware law, which are summarized below, are expected to discourage coercive takeover practices and inadequate takeover bids and to promote stability in our management. These provisions are also designed, in part, to encourage persons seeking to acquire control of us to negotiate first with our board of directors. Certificate of Incorporation and Bylaws Our certificate of incorporation and our bylaws provide for the following: · Undesignated Preferred Stock.As discussed above, our board of directors has the ability to issue preferred stock with voting or other rights or preferences that could impede the success of any attempt to change control of us. These and other provisions may have the effect of deterring hostile takeovers or delaying changes in control or management of our company. · Stockholder Meetings.Our certificate of incorporation provides that our stockholders may not act by written consent, which may lengthen the amount of time required to take stockholder actions. As a result, a holder controlling a majority of our capital stock would not be able to amend our bylaws or remove directors without holding a meeting of our stockholders called in accordance with our bylaws. In addition, our bylaws provide that special meetings of the stockholders may be called only by our board of directors. Stockholders may not call a special meeting, which may delay the ability of our stockholders to force consideration of a proposal or for holders controlling a majority of our capital stock to take any action, including the removal of directors. · Requirements for Advance Notification of Stockholder Nominations and Proposals.Our bylaws establish advance notice procedures with respect to stockholder proposals and the nomination of candidates for election as directors, other than nominations specified in the notice of the meeting given by or at the direction of our board of directors or otherwise properly brought before the meeting by or at the direction of our board of directors. These provisions may have the effect of precluding the conduct of certain business at a meeting if the proper procedures are not followed. These provisions may also discourage or deter a potential acquirer from conducting a solicitation of proxies to elect the acquirer’s own slate of directors or otherwise attempting to obtain control of our company. -7- · No Cumulative Voting.Our certificate of incorporation and bylaws do not permit cumulative voting in the election of directors. Cumulative voting allows a stockholder to vote a portion or all of its shares for one or more candidates for seats on the board of directors. Without cumulative voting, a minority stockholder may not be able to gain as many seats on our board of directors as the stockholder would be able to gain if cumulative voting were permitted. The absence of cumulative voting makes it more difficult for a minority stockholder to gain a seat on our board of directors to influence our board’s decision regarding a takeover. · Amendment of Certificate of Incorporation and Bylaws.The amendment of the above provisions of our charter documents requires approval by holders of at least a majority of the voting power of our then outstanding voting stock. Delaware Anti-Takeover Statute We are subject to Section203 of the General Corporation Law of the State of Delaware, which prohibits a Delaware corporation from engaging in any business combination with any interested stockholder for a period of three years after the date that such stockholder became an interested stockholder, with the following exceptions: · before such date, the board of directors of the corporation approved either the business combination or the transaction that resulted in the stockholder becoming an interested stockholder; · upon completion of the transaction that resulted in the stockholder becoming an interested stockholder, the interested stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction began, excluding for purposes of determining the voting stock outstanding (but not the outstanding voting stock owned by the interested stockholder) those shares owned (i)by persons who are directors and also officers and (ii)employee stock plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer;or · on or after such date, the business combination is approved by the board of directors and authorized at an annual or special meeting of the stockholders, and not by written consent, by the affirmative vote of at least 662/3% of the outstanding voting stock that is not owned by the interested stockholder. In general, Section203 defines business combination to include the following: · any merger or consolidation involving the corporation and the interested stockholder; · any sale, lease, exchange, mortgage, transfer, pledge or other disposition of 10% or more of either the assets or outstanding stock of the corporation involving the interested stockholder; · subject to certain exceptions, any transaction that results in the issuance or transfer by the corporation of any stock of the corporation to the interested stockholder; · any transaction involving the corporation that has the effect of increasing the proportionate share of the stock of any class or series of the corporation beneficially owned by the interested stockholder;or · the receipt by the interested stockholder of the benefit of any loans, advances, guarantees, pledges or other financial benefits by or through the corporation. -8- In general, Section203 defines interested stockholder as an entity or person who, together with affiliates and associates, beneficially owns, or within three years prior to the determination of interested stockholder status did own, 15% or more of the outstanding voting stock of the corporation. -9- DESCRIPTION OF THE DEPOSITARY SHARES General At our option, we may elect to offer fractional shares of preferred stock, rather than full shares of preferred stock.If we do elect to offer fractional shares of preferred stock, we will issue receipts for depositary shares and each of these depositary shares will represent a fraction of a share of a particular series of preferred stock, as specified in the applicable prospectus supplement.Each owner of a depositary share will be entitled, in proportion to the applicable fractional interest in shares of preferred stock underlying that depositary share, to all rights and preferences of the preferred stock underlying that depositary share.These rights may include dividend, voting, redemption and liquidation rights. The shares of preferred stock underlying the depositary shares will be deposited with a bank or trust company selected by us to act as depositary, under a deposit agreement by and among us, the depositary and the holders of the depositary receipts.The depositary will be the transfer agent, registrar and dividend disbursing agent for the depositary shares.The name and address of depositary will be provided in the applicable prospectus supplement. The depositary shares will be evidenced by depositary receipts issued pursuant to the depositary agreement.Holders of depositary receipts agree to be bound by the deposit agreement, which requires holders to take certain actions such as filing proof of residence and paying certain charges. The summary of terms of the depositary shares contained in this prospectus is not complete, and is subject to modification in any prospectus supplement for any issuance of depositary shares.You should refer to the forms of the deposit agreement, our certificate of incorporation and the certificate of designation that are, or will be, filed with the SEC for the applicable series of preferred stock. Dividends The depositary will distribute cash dividends or other cash distributions, if any, received in respect of the series of preferred stock underlying the depositary shares to the record holders of depositary receipts in proportion to the number of depositary shares owned by those holders on the relevant record date.The relevant record date for depositary shares will be the same date as the record date for the preferred stock. In the event of a distribution other than in cash, the depositary will distribute property received by it to the record holders of depositary receipts that are entitled to receive the distribution, unless the depositary determines that it is not feasible to make the distribution.If this occurs, the depositary, with our approval, may adopt another method for the distribution, including selling the property and distributing the net proceeds to the holders. Liquidation preference If a series of preferred stock underlying the depositary shares has a liquidation preference, in the event of our voluntary or involuntary liquidation, dissolution or winding up, holders of depositary shares will be entitled to receive the fraction of the liquidation preference accorded each share of the applicable series of preferred stock, as set forth in the applicable prospectus supplement. Redemption If a series of preferred stock underlying the depositary shares is subject to redemption, the depositary shares will be redeemed from the proceeds received by the depositary resulting from the redemption, in whole or in part, of the preferred stock held by the depositary.Whenever we redeem any preferred stock held by the depositary, the depositary will redeem, as of the same redemption date, the number of depositary shares representing the preferred stock so redeemed.The depositary will mail the notice of redemption to the record holders of the depositary receipts promptly upon receiving the notice from us and not fewer than 20 or more than 60 days, unless otherwise provided in the applicable prospectus supplement, prior to the date fixed for redemption of the preferred stock. -10- Voting Upon receipt of notice of any meeting at which the holders of preferred stock are entitled to vote, the depositary will mail the information contained in the notice of meeting to the record holders of the depositary receipts underlying the preferred stock.Each record holder of those depositary receipts on the record date will be entitled to instruct the depositary as to the exercise of the voting rights pertaining to the amount of preferred stock underlying that holder’s depositary shares.The record date for the depositary will be the same date as the record date for the preferred stock.The depositary will, to the extent practicable, vote the preferred stock underlying the depositary shares in accordance with these instructions.We will agree to take all action that may be deemed necessary by the depositary in order to enable the depositary to vote the preferred stock in accordance with these instructions.The depositary will not vote the preferred stock to the extent that it does not receive specific instructions from the holders of depositary receipts. Withdrawal of preferred stock Owners of depositary shares will be entitled to receive upon surrender of depositary receipts at the principal office of the depositary and payment of any unpaid amount due to the depositary, the number of whole shares of preferred stock underlying their depositary shares. Partial shares of preferred stock will not be issued.Holders of preferred stock will not be entitled to deposit the shares under the deposit agreement or to receive depositary receipts evidencing depositary shares for the preferred stock. Amendment and termination of the deposit agreement The form of depositary receipt evidencing the depositary shares and any provision of the deposit agreement may be amended by agreement between the depositary and us.However, any amendment which materially and adversely alters the rights of the holders of depositary shares, other than fee changes, will not be effective unless the amendment has been approved by at least a majority of the outstanding depositary shares.The deposit agreement may be terminated by the depositary or us only if: · all outstanding depositary shares have been redeemed; or · there has been a final distribution of the preferred stock in connection with our dissolution and such distribution has been made to all the holders of depositary shares. Charges of depositary We will pay all transfer and other taxes and governmental charges arising solely from the existence of the depositary arrangement.We will also pay charges of the depositary in connection with: · the initial deposit of the preferred stock; · the initial issuance of the depositary shares; · any redemption of the preferred stock; and · all withdrawals of preferred stock by owners of depositary shares. -11- Holders of depositary receipts will pay transfer, income and other taxes and governmental charges and other specified charges as provided in the deposit agreement for their accounts.If these charges have not been paid, the depositary may: · refuse to transfer depositary shares; · withhold dividends and distributions; and · sell the depositary shares evidenced by the depositary receipt. Miscellaneous The depositary will forward to the holders of depositary receipts all reports and communications we deliver to the depositary that we are required to furnish to the holders of the preferred stock.In addition, the depositary will make available for inspection by holders of depositary receipts at the principal office of the depositary, and at such other places as it may from time to time deem advisable, any reports and communications we deliver to the depositary as the holder of preferred stock. Neither the depositary nor we will be liable if either the depositary or we are prevented or delayed by law or any circumstance beyond the control of either the depositary or us in performing our respective obligations under the deposit agreement.Our obligations and the depositary’s obligations will be limited to the performance in good faith of our or the depositary’s respective duties under the deposit agreement.Neither the depositary nor we will be obligated to prosecute or defend any legal proceeding in respect of any depositary shares or preferred stock unless satisfactory indemnity is furnished.The depositary and we may rely on: · written advice of counsel or accountants; · information provided by holders of depositary receipts or other persons believed in good faith to be competent to give such information; and · documents believed to be genuine and to have been signed or presented by the proper party or parties. Resignation and removal of depositary The depositary may resign at any time by delivering a notice to us.We may remove the depositary at any time.Any such resignation or removal will take effect upon the appointment of a successor depositary and its acceptance of such appointment.The successor depositary must be appointed within 60 days after delivery of the notice for resignation or removal.The successor depositary must be a bank and trust company having its principal office in the United States of America and having a combined capital and surplus of at least $50,000,000. Federal income tax consequences Owners of the depositary shares will be treated for U.S. federal income tax purposes as if they were owners of the preferred stock underlying the depositary shares.As a result, owners will be entitled to take into account for U.S. federal income tax purposes and deductions to which they would be entitled if they were holders of such preferred stock.No gain or loss will be recognized for U.S. federal income tax purposes upon the withdrawal of preferred stock in exchange for depositary shares.The tax basis of each share of preferred stock to an exchanging owner of depositary shares will, upon such exchange, be the same as the aggregate tax basis of the depositary shares exchanged.The holding period for preferred stock in the hands of an exchanging owner of depositary shares will include the period during which such person owned such depositary shares. -12- DESCRIPTION OF THE WARRANTS General We may issue warrants for the purchase of our debt securities, preferred stock or common stock, or any combination thereof.Warrants may be issued independently or together with our debt securities, preferred stock or common stock and may be attached to or separate from any offered securities.Each series of warrants will be issued under a separate warrant agreement to be entered into between us and a bank or trust company, as warrant agent.The warrant agent will act solely as our agent in connection with the warrants.The warrant agent will not have any obligation or relationship of agency or trust for or with any holders or beneficial owners of warrants.This summary of certain provisions of the warrants is not complete.For the terms of a particular series of warrants, you should refer to the prospectus supplement for that series of warrants and the warrant agreement for that particular series. Debt warrants The prospectus supplement relating to a particular issue of warrants to purchase debt securities will describe the terms of the debt warrants, including the following: · the title of the debt warrants; · the offering price for the debt warrants, if any; · the aggregate number of the debt warrants; · the designation and terms of the debt securities, including any conversion rights, purchasable upon exercise of the debt warrants; · if applicable, the date from and after which the debt warrants and any debt securities issued with them will be separately transferable; · the principal amount of debt securities that may be purchased upon exercise of a debt warrant and the exercise price for the warrants, which may be payable in cash, securities or other property; · provisions for changes to or adjustments in the exercise price; · the dates on which the right to exercise the debt warrants will commence and expire; · if applicable, the minimum or maximum amount of the debt warrants that may be exercised at any one time; · whether the debt warrants represented by the debt warrant certificates or debt securities that may be issued upon exercise of the debt warrants will be issued in registered or bearer form; · information with respect to book-entry procedures, if any; · the currency or currency units in which the offering price, if any, and the exercise price are payable; · if applicable, a discussion of material U.S. federal income tax considerations; · the antidilution provisions of the debt warrants, if any; -13- · the redemption or call provisions, if any, applicable to the debt warrants; · any provisions with respect to the holder’s right to require us to repurchase the debt warrants upon a change in control or similar event; and · any additional terms of the debt warrants, including procedures, and limitations relating to the exchange, exercise and settlement of the debt warrants. Debt warrant certificates will be exchangeable for new debt warrant certificates of different denominations.Debt warrants may be exercised at the corporate trust office of the warrant agent or any other office indicated in the prospectus supplement.Prior to the exercise of their debt warrants, holders of debt warrants will not have any of the rights of holders of the debt securities purchasable upon exercise and will not be entitled to payment of principal or any premium, if any, or interest on the debt securities purchasable upon exercise. Equity warrants The prospectus supplement relating to a particular series of warrants to purchase our common stock or preferred stock will describe the terms of the warrants, including the following: · the title of the warrants; · the offering price for the warrants, if any; · the aggregate number of warrants; · the designation and terms of the common stock or preferred stock that may be purchased upon exercise of the warrants; · if applicable, the designation and terms of the securities with which the warrants are issued and the number of warrants issued with each security; · if applicable, the date from and after which the warrants and any securities issued with the warrants will be separately transferable; · the number of shares of common stock or preferred stock that may be purchased upon exercise of a warrant and the exercise price for the warrants; · provisions for changes to or adjustments in the exercise price; · the dates on which the right to exercise the warrants shall commence and expire; · if applicable, the minimum or maximum amount of the warrants that may be exercised at any one time; · the currency or currency units in which the offering price, if any, and the exercise price are payable; · if applicable, a discussion of material U.S. federal income tax considerations; · the antidilution provisions of the warrants, if any; · the redemption or call provisions, if any, applicable to the warrants; -14- · any provisions with respect to the holder’s right to require us to repurchase the warrants upon a change in control or similar event; and · any additional terms of the warrants, including procedures, and limitations relating to the exchange, exercise and settlement of the warrants. Holders of equity warrants will not be entitled: · to vote, consent or receive dividends; · receive notice as stockholders with respect to any meeting of stockholders for the election of our directors or any other matter; or · exercise any rights as stockholders of us. -15- DESCRIPTION OF THE DEBT SECURITIES The debt securities may be either secured or unsecured and will either be our senior debt securities or our subordinated debt securities.The debt securities will be issued under one or more separate indentures between us and a trustee to be specified in an accompanying prospectus supplement.Senior debt securities will be issued under a senior indenture and subordinated debt securities will be issued under a subordinated indenture.Together, the senior indenture and the subordinated indenture are called indentures in this description.This prospectus, together with the applicable prospectus supplement, will describe the terms of a particular series of debt securities. The following is a summary of selected provisions and definitions of the indentures and debt securities to which any prospectus supplement may relate.The summary of selected provisions of the indentures and the debt securities appearing below is not complete and is subject to, and qualified entirely by reference to, all of the provisions of the applicable indenture and certificates evidencing the applicable debt securities.For additional information, you should look at the applicable indenture and the certificate evidencing the applicable debt security that is filed as an exhibit to the registration statement that includes the prospectus.In this description of the debt securities, the words “we,” “us,” “our” or “the Company” refer only to Valence Technology, Inc. and not to any of our subsidiaries, unless we expressly state or the context otherwise requires. The following description sets forth selected general terms and provisions of the applicable indenture and debt securities to which any prospectus supplement may relate.Other specific terms of the applicable indenture and debt securities will be described in the applicable prospectus supplement.If any particular terms of the indenture or debt securities described in a prospectus supplement differ from any of the terms described below, then the terms described below will be deemed to have been superseded by that prospectus supplement. General Debt securities may be issued in separate series without limitation as to aggregate principal amount.We may specify a maximum aggregate principal amount for the debt securities of any series. We are not limited as to the amount of debt securities we may issue under the indentures.Unless otherwise provided in a prospectus supplement, a series of debt securities may be reopened to issue additional debt securities of such series. The prospectus supplement relating to a particular series of debt securities will set forth: · whether the debt securities are senior or subordinated; · the offering price; · the title; · any limit on the aggregate principal amount; · the person who shall be entitled to receive interest, if other than the record holder on the record date; · the date or dates the principal will be payable; · the interest rate or rates, which may be fixed or variable, if any, the date from which interest will accrue, the interest payment dates and the regular record dates, or the method for calculating the dates and rates; · the place where payments may be made; -16- · any mandatory or optional redemption provisions or sinking fund provisions and any applicable redemption or purchase prices associated with these provisions; · if issued other than in denominations of U.S. $1,000 or any multiple of U.S. $1,000, the denominations in which the debt securities shall be issuable; · if applicable, the method for determining how the principal, premium, if any, or interest will be calculated by reference to an index or formula; · if other than U.S. currency, the currency or currency units in which principal, premium, if any, or interest will be payable and whether we or a holder may elect payment to be made in a different currency; · if the principal, premium, if any, or interest will be payable at the election of the company or holder in one or more currencies or currency units other than that or those stated by the debt securities, the currency or currency units in which such payments shall be payable, the periods within which and the terms and conditions upon which such election is to be made and the amount so payable; · the portion of the principal amount that will be payable upon acceleration of maturity, if other than the entire principal amount; · if the principal amount payable at stated maturity will not be determinable as of any date prior to stated maturity, the amount or method for determining the amount which will be deemed to be the principal amount; · if applicable, that the debt securities shall be subject to the defeasance provisions described below under “Satisfaction and discharge; defeasance” or such other defeasance provisions specified in the applicable prospectus supplement for the debt securities; · any conversion or exchange provisions; · whether the debt securities will be issuable in the form of a global security; · any subordination provisions applicable to the subordinated debt securities if different from those described below under “Subordinated debt securities;” · any paying agents, authenticating agents, security registrars or other agents for the debt securities, if other than the trustee; · any provisions relating to any security provided for the debt securities, including any provisions regarding the circumstances under which collateral may be released or substituted; · any deletions of, or changes or additions to, the events of default, acceleration provisions or covenants; · any provisions relating to guaranties for the debt securities and any circumstances under which there may be additional obligors; · any provisions granting special rights to holders when a specified event occurs; · any special interest premium or other premium; and · any other specific terms of such debt securities. -17- Unless otherwise specified in the prospectus supplement, the debt securities will be registered debt securities.Debt securities may be sold at a substantial discount below their stated principal amount, bearing no interest or interest at a rate which at time of issuance is below market rates.The U.S. federal income tax considerations applicable to debt securities sold at a discount will be described in the applicable prospectus supplement. Exchange and transfer Debt securities may be transferred or exchanged at the office of the security registrar or at the office of any transfer agent designated by us. We will not impose a service charge for any transfer or exchange, but we may require holders to pay any tax or other governmental charges associated with any transfer or exchange. In the event of any partial redemption of debt securities of any series, we will not be required to: · issue, register the transfer of, or exchange, any debt security of that series during a period beginning at the opening of business 15 days before the day of mailing of a notice of redemption and ending at the close of business on the day of the mailing; or · register the transfer of or exchange any debt security of that series selected for redemption, in whole or in part, except the unredeemed portion being redeemed in part. We will appoint the trustee as the initial security registrar.Any transfer agent, in addition to the security registrar initially designated by us, will be named in the prospectus supplement.We may designate additional transfer agents or change transfer agents or change the office of the transfer agent.However, we will be required to maintain a transfer agent in each place of payment for the debt securities of each series. Global securities The debt securities of any series may be represented, in whole or in part, by one or more global securities.Each global security will: · be registered in the name of a depositary, or its nominee, that we will identify in a prospectus supplement; · be delivered to the depositary or nominee or custodian; and · bear any required legends. The prospectus supplement for any series of debt securities will set forth the provisions applicable to one or more global securities. Payment and paying agents Unless otherwise indicated in a prospectus supplement, the provisions described in this paragraph will apply to the debt securities.Payment of interest on a debt security on any interest payment date will be made to the person in whose name the debt security is registered at the close of business on the regular record date.Payment on debt securities of a particular series will be payable at the office of a paying agent or paying agents designated by us.However, at our option, we may pay interest by mailing a check to the record holder.The trustee will be designated as our initial paying agent. -18- We may also name any other paying agents in a prospectus supplement.We may designate additional paying agents, change paying agents or change the office of any paying agent.However, we will be required to maintain a paying agent in each place of payment for the debt securities of a particular series. All amounts paid by us to a paying agent for payment on any debt security that remain unclaimed for a period ending the earlier of: · 10 business days prior to the date the money would escheat to the applicable state; or · at the end of two years after such payment was due, will be repaid to us thereafter.The holder may look only to us for such payment. No protection in the event of a change of control Unless otherwise indicated in a prospectus supplement with respect to a particular series of debt securities, the debt securities will not contain any provisions that may afford holders of the debt securities protection in the event we have a change in control or in the event of a highly leveraged transaction, whether or not such transaction results in a change in control. Covenants Unless otherwise indicated in a prospectus supplement with respect to a particular series of debt securities, the debt securities will not contain any financial or restrictive covenants. Consolidation, merger and sale of assets Unless we indicate otherwise in a prospectus supplement with respect to a particular series of debt securities, we may not consolidate with or merge into any other person (other than a subsidiary of us), in a transaction in which we are not the surviving entity, or convey, transfer or lease our properties and assets substantially as an entirety to, any person (other than a subsidiary of us), unless: · the successor entity, if any, is a U.S. corporation, limited liability company, partnership, trust or other business entity; · the successor entity assumes our obligations on the debt securities and under the indentures; and · certain other conditions specified in the indenture are met. Events of default Unless we indicate otherwise in a prospectus supplement, the following will be events of default for any series of debt securities under the indentures: we fail to pay the principal or any redemption price of or any premium on any debt security of that series when due; we fail to pay any interest on any debt security of that series for 30 days after it becomes due; we fail to deposit any sinking fund payment when due; -19- we fail to perform any other covenant in the indenture and such failure continues for 90 days after we are given the notice required in the indentures; and certain events involving bankruptcy, insolvency or reorganization of the company. Additional or different events of default applicable to a series of debt securities may be described in a prospectus supplement.An event of default of one series of debt securities is not necessarily an event of default for any other series of debt securities. The trustee may withhold notice to the holders of any default, except defaults in the payment of principal, premium, if any, interest, any sinking fund installment on, or with respect to any conversion right of, the debt securities of such series.However, the trustee must consider it to be in the interest of the holders of the debt securities of such series to withhold this notice. Unless we indicate otherwise in a prospectus supplement, if an event of default, other than an event of default described in clause (5) above, shall occur and be continuing with respect to any series of debt securities, either the trustee or the holders of at least 25 percent in aggregate principal amount of the outstanding debt securities of that series may declare the principal amount and premium, if any, of all the debt securities of that series, or if any debt securities of that series are original issue discount securities, such other amount as may be specified in the applicable prospectus supplement, in each case together with accrued and unpaid interest, if any, thereon, to be due and payable immediately. Unless we indicate otherwise in a prospectus supplement, if an event of default described in clause (5) above shall occur, the principal amount and premium, if any, of all the debt securities of that series, or if any debt securities of that series are original issue discount securities, such other amount as may be specified in the applicable prospectus supplement, in each case together with accrued and unpaid interest, if any, thereon, will automatically become immediately due and payable.Any payment by us on the subordinated debt securities following any such acceleration will be subject to the subordination provisions described below under “Subordinated debt securities.” Notwithstanding the foregoing, each indenture will provide that we may, at our option, elect that the sole remedy for an event of default relating to our failure to comply with our obligations described under the section entitled “Reports” below or our failure to comply with the requirements of Section 314(a)(1) of the Trust Indenture Act will for the first 180 days after the occurrence of such an event of default consist exclusively of the right to receive additional interest on the relevant series of debt securities at an annual rate equal to (i) 0.25% of the principal amount of such series of debt securities for the first 90 days after the occurrence of such event of default and (ii) 0.50% of the principal amount of such series of debt securities from the 91st day to, and including, the 180th day after the occurrence of such event of default, which we call “additional interest.”If we so elect, the additional interest will accrue on all outstanding debt securities from and including the date on which such event of default first occurs until such violation is cured or waived and shall be payable on each relevant interest payment date to holders of record on the regular record date immediately preceding the interest payment date.On the 181st day after such event of default (if such violation is not cured or waived prior to such 181st day), the debt securities will be subject to acceleration as provided above.In the event we do not elect to pay additional interest upon any such event of default in accordance with this paragraph, the debt securities will be subject to acceleration as provided above. In order to elect to pay the additional interest as the sole remedy during the first 180 days after the occurrence of any event of default relating to the failure to comply with the reporting obligations in accordance with the preceding paragraph, we must notify all holders of debt securities and the trustee and paying agent of such election prior to the close of business on the first business day following the date on which such event of default occurs.Upon our failure to timely give such notice or pay the additional interest, the debt securities will be immediately subject to acceleration as provided above. After acceleration, the holders of a majority in aggregate principal amount of the outstanding debt securities of that series may, under certain circumstances, rescind and annul such acceleration if all events of default, other than the non-payment of accelerated principal, or other specified amounts or interest or a default relating to a covenant or other provision of the indenture that cannot be waived without the consent of each holder of outstanding debt securities of that series, have been cured or waived. -20- Other than the duty to act with the required care during an event of default, the trustee will not be obligated to exercise any of its rights or powers at the request of the holders unless the holders shall have offered to the trustee reasonable indemnity.Generally, the holders of a majority in aggregate principal amount of the outstanding debt securities of any series will have the right to direct the time, method and place of conducting any proceeding for any remedy available to the trustee or exercising any trust or power conferred on the trustee. A holder of debt securities of any series will not have any right to institute any proceeding under the indentures, or for the appointment of a receiver or a trustee, or for any other remedy under the indentures, unless: the holder has previously given to the trustee written notice of a continuing event of default with respect to the debt securities of that series; the holders of at least 25 percent in aggregate principal amount of the outstanding debt securities of that series have made a written request and have offered reasonable indemnity to the trustee to institute the proceeding; and the trustee has failed to institute the proceeding and has not received direction inconsistent with the original request from the holders of a majority in aggregate principal amount of the outstanding debt securities of that series within 60 days after the original request. Holders may, however, sue to enforce the payment of principal, premium or interest on any debt security on or after the due date or to enforce the right, if any, to convert any debt security (if the debt security is convertible) without following the procedures listed in (1) through (3) above. We will furnish the trustee an annual statement from our officers as to whether or not we are in default in the performance of the conditions and covenants under the indenture and, if so, specifying all known defaults. Modification and waiver Unless we indicate otherwise in a prospectus supplement, the applicable trustee and we may make modifications and amendments to an indenture with the consent of the holders of a majority in aggregate principal amount of the outstanding debt securities of each series affected by the modification or amendment. We may also make modifications and amendments to the indentures for the benefit of holders without their consent, for certain purposes including, but not limited to: · providing for our successor to become to obligor and assume the covenants under the indenture; · adding covenants or events of default, provided that such action shall not adversely affect the holders in any material respect; · making certain changes to facilitate the issuance of the debt securities; · securing the debt securities; · providing for a successor trustee or additional trustees; · conforming the indenture to the description of the debt securities set forth in this prospectus or the accompanying prospectus supplement; -21- · curing any ambiguities or inconsistencies, provided that such action shall not adversely affect the holders in any material respect; · providing for guaranties of, or additional obligors on, the debt securities; · permitting or facilitating the defeasance and discharge of the debt securities, provided that such action shall not adversely affect the holders in any material respect; and · other changes specified in the indenture. However, neither the trustee or us may make any modification or amendment without the consent of the holder of each outstanding security of that series affected by the modification or amendment if such modification or amendment would: · change the stated maturity of any debt security; · reduce the principal, premium, if any, or interest on any debt security or any amount payable upon redemption or repurchase, whether at our option or the option of any holder, or reduce the amount of any sinking fund payments; · reduce the principal of an original issue discount security or any other debt security payable on acceleration of maturity; · change the place of payment or the currency in which any debt security is payable; · impair the right to enforce any payment after the stated maturity or redemption date; · if subordinated debt securities, modify the subordination provisions in a materially adverse manner to the holders; · adversely affect the right to convert any debt security if the debt security is a convertible debt security; or · change the provisions in the indenture that relate to modifying or amending the indenture or waiver of past defaults. Satisfaction and discharge; defeasance We may be discharged from our obligations on the debt securities, subject to limited exceptions, of any series that have matured or will mature or be redeemed within one year if we deposit enough money with the trustee to pay all the principal, interest and any premium due to the stated maturity date or redemption date of the debt securities. Each indenture contains a provision that permits us to elect either or both of the following: · we may elect to be discharged from all of our obligations, subject to limited exceptions, with respect to any series of debt securities then outstanding.If we make this election, the holders of the debt securities of the series will not be entitled to the benefits of the indenture, except for the rights of holders to receive payments on debt securities or the registration of transfer and exchange of debt securities and replacement of lost, stolen or mutilated debt securities. -22- · we may elect to be released from our obligations under some or all of any financial or restrictive covenants applicable to the series of debt securities to which the election relates and from the consequences of an event of default resulting from a breach of those covenants. To make either of the above elections, we must irrevocably deposit in trust with the trustee enough money to pay in full the principal, interest and any premium on the debt securities.This amount may be made in cash and/or U.S. government obligations or, in the case of debt securities denominated in a currency other than U.S. dollars, cash in the currency in which such series of debt securities is denominated and/or foreign government obligations.As a condition to either of the above elections, for debt securities denominated in U.S. dollars we must deliver to the trustee an opinion of counsel that the holders of the debt securities will not recognize income, gain or loss for U.S. federal income tax purposes as a result of the action. With respect to debt securities of any series that are denominated in a currency other than United States dollars, “foreign government obligations” means: · direct obligations of the government that issued or caused to be issued the currency in which such debt securities are denominated and for the payment of which obligations its full faith and credit is pledged, or, with respect to debt securities of any series which are denominated in Euros, direct obligations of certain members of the European Union for the payment of which obligations the full faith and credit of such members is pledged, which in each case are not callable or redeemable at the option of the issuer thereof; or · obligations of a person controlled or supervised by or acting as an agency or instrumentality of a government described in the bullet above the timely payment of which is unconditionally guaranteed as a full faith and credit obligation by such government, which are not callable or redeemable at the option of the issuer thereof. Reports The indentures provide that any reports or documents that we file with the SEC pursuant to Section 13 or 15(d) of the Exchange Act will be filed with the trustee within 15 days after the same is filed with the SEC.Documents filed by us with the SEC via the EDGAR system will be deemed filed with the trustee as of the time such documents are filed with the SEC. Notices Notices to holders will be given by mail to the addresses of the holders in the security register. Governing law The indentures and the debt securities will be governed by, and construed under, the laws of the State of New York. No personal liability of directors, officers, employees and stockholders No incorporator, stockholder, employee, agent, officer, director or subsidiary of ours will have any liability for any obligations of ours, or because of the creation of any indebtedness under the debt securities, the indentures or any supplemental indentures.The indentures provide that all such liability is expressly waived and released as a condition of, and as a consideration for, the execution of such indentures and the issuance of the debt securities. Regarding the trustee The indentures limit the right of the trustee, should it become our creditor, to obtain payment of claims or secure its claims. -23- The trustee will be permitted to engage in certain other transactions with us.However, if the trustee acquires any conflicting interest, and there is a default under the debt securities of any series for which it is trustee, the trustee must eliminate the conflict or resign. Subordinated debt securities The following provisions will be applicable with respect to each series of subordinated debt securities, unless otherwise stated in the prospectus supplement relating to that series of subordinated debt securities. The indebtedness evidenced by the subordinated debt securities of any series is subordinated, to the extent provided in the subordinated indenture and the applicable prospectus supplement, to the prior payment in full, in cash or other payment satisfactory to the holders of senior debt, of all senior debt, including any senior debt securities. Upon any distribution of our assets upon any dissolution, winding up, liquidation or reorganization, whether voluntary or involuntary, marshalling of assets, assignment for the benefit of creditors, or in bankruptcy, insolvency, receivership or other similar proceedings, payments on the subordinated debt securities will be subordinated in right of payment to the prior payment in full in cash or other payment satisfactory to holders of senior debt of all senior debt. In the event of any acceleration of the subordinated debt securities of any series because of an event of default with respect to the subordinated debt securities of that series, holders of any senior debt would be entitled to payment in full in cash or other payment satisfactory to holders of senior debt of all senior debt before the holders of subordinated debt securities are entitled to receive any payment or distribution. In addition, the subordinated debt securities will be structurally subordinated to all indebtedness and other liabilities of our subsidiaries, including trade payables and lease obligations.This occurs because our right to receive any assets of our subsidiaries upon their liquidation or reorganization, and your right to participate in those assets, will be effectively subordinated to the claims of that subsidiary’s creditors, including trade creditors, except to the extent that we are recognized as a creditor of such subsidiary.If we are recognized as a creditor of that subsidiary, our claims would still be subordinate to any security interest in the assets of the subsidiary and any indebtedness of the subsidiary senior to us. We are required to promptly notify holders of senior debt or their representatives under the subordinated indenture if payment of the subordinated debt securities is accelerated because of an event of default. Under the subordinated indenture, we may also not make payment on the subordinated debt securities if: · a default in our obligations to pay principal, premium, if any, interest or other amounts on our senior debt occurs and the default continues beyond any applicable grace period, which we refer to as a payment default; or · any other default occurs and is continuing with respect to designated senior debt that permits holders of designated senior debt to accelerate its maturity, which we refer to as a non-payment default, and the trustee receives a payment blockage notice from us or some other person permitted to give the notice under the subordinated indenture. We will resume payments on the subordinated debt securities: · in case of a payment default, when the default is cured or waived or ceases to exist, and · in case of a nonpayment default, the earlier of when the default is cured or waived or ceases to exist or 179 days after the receipt of the payment blockage notice. No new payment blockage period may commence on the basis of a nonpayment default unless 365 days have elapsed from the effectiveness of the immediately prior payment blockage notice.No nonpayment default that existed or was continuing on the date of delivery of any payment blockage notice to the trustee shall be the basis for a subsequent payment blockage notice. -24- As a result of these subordination provisions, in the event of our bankruptcy, dissolution or reorganization, holders of senior debt may receive more, ratably, and holders of the subordinated debt securities may receive less, ratably, than our other creditors.The subordination provisions will not prevent the occurrence of any event of default under the subordinated indenture. The subordination provisions will not apply to payments from money or government obligations held in trust by the trustee for the payment of principal, interest and premium, if any, on subordinated debt securities pursuant to the provisions described under the section entitled “Satisfaction and discharge; defeasance,” if the subordination provisions were not violated at the time the money or government obligations were deposited into trust. If the trustee or any holder receives any payment that should not have been made to them in contravention of subordination provisions before all senior debt is paid in full in cash or other payment satisfactory to holders of senior debt, then such payment will be held in trust for the holders of senior debt. Senior debt securities will constitute senior debt under the subordinated indenture. Additional or different subordination provisions may be described in a prospectus supplement relating to a particular series of debt securities. Definitions “Designated senior debt” means our obligations under any particular senior debt in which the instrument creating or evidencing the same or the assumption or guarantee thereof, or related agreements or documents to which we are a party, expressly provides that such indebtedness shall be designated senior debt for purposes of the subordinated indenture.The instrument, agreement or other document evidencing any designated senior debt may place limitations and conditions on the right of such senior debt to exercise the rights of designated senior debt. “Indebtedness” means the following, whether absolute or contingent, secured or unsecured, due or to become due, outstanding on the date of the indenture for such series of securities or thereafter created, incurred or assumed: · our indebtedness evidenced by a credit or loan agreement, note, bond, debenture or other written obligation; · all of our obligations for money borrowed; · all of our obligations evidenced by a note or similar instrument given in connection with the acquisition of any businesses, properties or assets of any kind, · our obligations: • as lessee under leases required to be capitalized on the balance sheet of the lessee under generally accepted accounting principles, or • as lessee under leases for facilities, capital equipment or related assets, whether or not capitalized, entered into or leased for financing purposes; · all of our obligations under interest rate and currency swaps, caps, floors, collars, hedge agreements, forward contracts or similar agreements or arrangements; -25- · all of our obligations with respect to letters of credit, bankers’ acceptances and similar facilities, including reimbursement obligations with respect to the foregoing; · all of our obligations issued or assumed as the deferred purchase price of property or services, but excluding trade accounts payable and accrued liabilities arising in the ordinary course of business; · all obligations of the type referred to in the above clauses of another person, the payment of which, in either case, we have assumed or guaranteed, for which we are responsible or liable, directly or indirectly, jointly or severally, as obligor, guarantor or otherwise, or which are secured by a lien on our property; and · renewals, extensions, modifications, replacements, restatements and refundings of, or any indebtedness or obligation issued in exchange for, any such indebtedness or obligation described in the above clauses of this definition. “Senior debt” means the principal of, premium, if any, and interest, including all interest accruing subsequent to the commencement of any bankruptcy or similar proceeding, whether or not a claim for post-petition interest is allowable as a claim in any such proceeding, and rent payable on or in connection with, and all fees and other amounts payable in connection with, our indebtedness.However, senior debt shall not include: · any debt or obligation if its terms or the terms of the instrument under which or pursuant to which it is issued expressly provide that it shall not be senior in right of payment to the subordinated debt securities or expressly provide that such indebtedness is on the same basis or “junior” to the subordinated debt securities; or · debt to any of our subsidiaries, a majority of the voting stock of which is owned, directly or indirectly, by us. “Subsidiary” means a corporation more than 50% of the outstanding voting stock of which is owned, directly or indirectly, by us or by one or more of our other subsidiaries or by a combination of us and our other subsidiaries.For purposes of this definition, “voting stock” means stock or other similar interests which ordinarily has or have voting power for the election of directors, or persons performing similar functions, whether at all times or only so long as no senior class of stock or other interests has or have such voting power by reason of any contingency. -26- DESCRIPTION OF THE UNITS We may issue units comprised of one or more of the other classes of securities described in this prospectus in any combination. Each unit will be issued so that the holder of the unit is also the holder of each security included in the unit. Thus, the holder of a unit will have the rights and obligations of a holder of each included security. The units may be issued under unit agreements to be entered into between us and a unit agent, as detailed in the prospectus supplement relating to the units being offered. The prospectus supplement will describe: · the designation and terms of the units and of the securities comprising the units, including whether and under what circumstances the securities comprising the units may be held or transferred separately; · a description of the terms of any unit agreement governing the units; · a description of the provisions for the payment, settlement, transfer or exchange of the units; · a discussion of material federal income tax considerations, if applicable;and · whether the units if issued as a separate security will be issued in fully registered or global form. The descriptions of the units in this prospectus and in any prospectus supplement are summaries of the material provisions of the applicable agreements. These descriptions do not restate those agreements in their entirety and may not contain all the information that you may find useful. We urge you to read the applicable agreements because they, and not the summaries, define your rights as holders of the units. For more information, please review the forms of the relevant agreements, which will be filed with the SEC promptly after the offering of units and will be available as described in the section entitled “Where You Can Find More Information” beginning on page 31 of this prospectus. -27- PLAN OF DISTRIBUTION We may sell the securities offered through this prospectus (1)to or through underwriters or dealers, (2)directly to purchasers, including our affiliates, (3)through agents, or (4)through a combination of any of these methods.The securities may be distributed at a fixed price or prices, which may be changed, market prices prevailing at the time of sale, prices related to the prevailing market prices, or negotiated prices.The prospectus supplement will include the following information: · the terms of the offering; · the names of any underwriters or agents; · the name or names of any managing underwriter or underwriters; · the purchase price of the securities; · the net proceeds from the sale of the securities; · any delayed delivery arrangements; · any underwriting discounts, commissions and other items constituting underwriters’ compensation; · any initial public offering price; · any discounts or concessions allowed or reallowed or paid to dealers; and · any commissions paid to agents. Sale through underwriters or dealers If underwriters are used in the sale, the underwriters will acquire the securities for their own account, including through underwriting, purchase, security lending or repurchase agreements with us.The underwriters may resell the securities from time to time in one or more transactions, including negotiated transactions.Underwriters may sell the securities in order to facilitate transactions in any of our other securities (described in this prospectus or otherwise), including other public or private transactions and short sales.Underwriters may offer securities to the public either through underwriting syndicates represented by one or more managing underwriters or directly by one or more firms acting as underwriters.Unless otherwise indicated in the prospectus supplement, the obligations of the underwriters to purchase the securities will be subject to certain conditions, and the underwriters will be obligated to purchase all the offered securities if they purchase any of them.The underwriters may change from time to time any initial public offering price and any discounts or concessions allowed or reallowed or paid to dealers.The prospectus supplement will include the names of the principal underwriters the respective amount of securities underwritten, the nature of the obligation of the underwriters to take the securities and the nature of any material relationship between an underwriter and us. If dealers are used in the sale of securities offered through this prospectus, we will sell the securities to them as principals.They may then resell those securities to the public at varying prices determined by the dealers at the time of resale.The prospectus supplement will include the names of the dealers and the terms of the transaction. -28- Direct sales and sales through agents We may sell the securities offered through this prospectus directly.In this case, no underwriters or agents would be involved.Such securities may also be sold through agents designated from time to time.The prospectus supplement will name any agent involved in the offer or sale of the offered securities and will describe any commissions payable to the agent by us.Unless otherwise indicated in the prospectus supplement, any agent will agree to use its reasonable best efforts to solicit purchases for the period of its appointment. We may sell the securities directly to institutional investors or others who may be deemed to be underwriters within the meaning of the Securities Act with respect to any sale of those securities.The terms of any such sales will be described in the prospectus supplement. Delayed delivery contracts If the prospectus supplement indicates, we may authorize agents, underwriters or dealers to solicit offers from certain types of institutions to purchase securities at the public offering price under delayed delivery contracts.These contracts would provide for payment and delivery on a specified date in the future.The contracts would be subject only to those conditions described in the prospectus supplement.The applicable prospectus supplement will describe the commission payable for solicitation of those contracts. Market making, stabilization and other transactions Unless the applicable prospectus supplement states otherwise, each series of offered securities other than our common stock will be a new issue and will have no established trading market.We may elect to list any series of offered securities on an exchange.Any underwriters that we use in the sale of offered securities may make a market in such securities, but may discontinue such market making at any time without notice.Therefore, we cannot assure you that the securities will have a liquid trading market. Any underwriter may also engage in stabilizing transactions, syndicate covering transactions and penalty bids in accordance with Rule104 under the Securities Exchange Act of 1934, as amended.Stabilizing transactions involve bids to purchase the underlying security in the open market for the purpose of pegging, fixing or maintaining the price of the securities.Syndicate covering transactions involve purchases of the securities in the open market after the distribution has been completed in order to cover syndicate short positions. Penalty bids permit the underwriters to reclaim a selling concession from a syndicate member when the securities originally sold by the syndicate member are purchased in a syndicate covering transaction to cover syndicate short positions.Stabilizing transactions, syndicate covering transactions and penalty bids may cause the price of the securities to be higher than it would be in the absence of the transactions.The underwriters may, if they commence these transactions, discontinue them at any time. Derivative transactions and hedging We, the underwriters or other agents may engage in derivative transactions involving the securities.These derivatives may consist of short sale transactions and other hedging activities.The underwriters or agents may acquire a long or short position in the securities, hold or resell securities acquired and purchase options or futures on the securities and other derivative instruments with returns linked to or related to changes in the price of the securities.In order to facilitate these derivative transactions, we may enter into security lending or repurchase agreements with the underwriters or agents.The underwriters or agents may effect the derivative transactions through sales of the securities to the public, including short sales, or by lending the securities in order to facilitate short sale transactions by others.The underwriters or agents may also use the securities purchased or borrowed from us or others (or, in the case of derivatives, securities received from us in settlement of those derivatives) to directly or indirectly settle sales of the securities or close out any related open borrowings of the securities. -29- Electronic auctions We may also make sales through the Internet or through other electronic means.Since we may from time to time elect to offer securities directly to the public, with or without the involvement of agents, underwriters or dealers, utilizing the Internet or other forms of electronic bidding or ordering systems for the pricing and allocation of such securities, you should pay particular attention to the description of that system we will provide in a prospectus supplement. Such electronic system may allow bidders to directly participate, through electronic access to an auction site, by submitting conditional offers to buy that are subject to acceptance by us, and which may directly affect the price or other terms and conditions at which such securities are sold.These bidding or ordering systems may present to each bidder, on a so-called “real-time” basis, relevant information to assist in making a bid, such as the clearing spread at which the offering would be sold, based on the bids submitted, and whether a bidder’s individual bids would be accepted, prorated or rejected.For example, in the case of a debt security, the clearing spread could be indicated as a number of “basis points” above an index treasury note.Of course, many pricing methods can and may also be used. Upon completion of such an electronic auction process, securities will be allocated based on prices bid, terms of bid or other factors.The final offering price at which securities would be sold and the allocation of securities among bidders would be based in whole or in part on the results of the Internet or other electronic bidding process or auction. General information Agents, underwriters, and dealers may be entitled, under agreements entered into with us, to indemnification by us against certain liabilities, including liabilities under the Securities Act. -30- LEGAL MATTERS The validity of the securities offered by this prospectus will be passed upon by Wilson Sonsini Goodrich & Rosati, Professional Corporation, Austin, Texas. EXPERTS The financial statements and management’s assessment of the effectiveness of internal control over financial reporting (which is included in Management’s Report on Internal Control over Financial Reporting) incorporated in this prospectus by reference to the Annual Report on Form 10-K for the fiscal year ended March 31, 2010 have been so incorporated in reliance on the report of PMB Helin Donovan, LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing and accounting. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and other reports, proxy statements and other information with the SEC.Our Annual Report on Form10-K, Quarterly Reports on Form 10-Q, and Current Reports on Form 8-K, including any amendments to those reports, and other information that we file with or furnish to the SEC pursuant to Section13(a) or 15(d) of the Exchange Act are available to the public over the Internet at the SEC’s website at http://www.sec.gov.These filings will be available as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. You may also read and copy any document we file at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the Public Reference Room. We have filed with the SEC a registration statement under the Securities Act of 1933 relating to the offering of these securities. The registration statement, including the attached exhibits, contains additional relevant information about us and the securities. This prospectus does not contain all of the information set forth in the registration statement. You can obtain a copy of the registration statement, at prescribed rates, from the SEC at the address listed above. The registration statement and the documents referred to below under “Information Incorporated by Reference” are also available on our website at http://www.valence.com. We have not incorporated by reference into this prospectus the information on our website, and you should not consider it to be a part of this prospectus. -31- INFORMATION INCORPORATED BY REFERENCE The SEC allows us to incorporate by reference into this prospectus certain information we file with it, which means that we can disclose important information by referring you to those documents. The information incorporated by reference is considered to be a part of this prospectus, and information that we file later with the SEC will automatically update and supersede information contained in this prospectus and any accompanying prospectus supplement.We incorporate by reference the documents listed below that we have previously filed with the SEC (excluding any portions of any Form 8-K that are not deemed “filed” pursuant to the General Instructions of Form 8-K): · our Annual Report on Form 10-K for the fiscal year ended March31, 2010, filed on June 14, 2010, including the information specifically incorporated by reference into our Annual Report on Form 10-K for the fiscal year ended March31, 2010 from our Definitive Proxy Statement on Schedule 14A filed on June 23, 2010; · our Quarterly Reports on Form 10-Q for the quarter ended June 30, 2010, filed on August 4, 2010 and the quarter ended September 30, 2010, filed on November 4, 2010; · our Current Reports on Form 8-K filed on June 21, 2010, July 2, 2010, July 29, 2010, August 30, 2010, September 3, 2010, September 30, 2010, October 12, 2010 (the first of the two Current Reports filed on October 12, 2010 only), October 19, 2010, December 3, 2010 and December 30, 2010; and · the description of our common stock contained in our Registration Statement on Form 8-A pursuant to Section 12(b) of the Exchange Act, as originally filed on April2, 1992 and as thereafter amended. We also incorporate by reference into this prospectus additional documents that we may file with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act prior to the completion or termination of the offering, including all such documents we may file with the SEC after the date of the initial registration statement and prior to the effectiveness of the registration statement, but excluding any information deemed furnished and not filed with the SEC.Any statements contained in a previously filed document incorporated by reference into this prospectus is deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained in this prospectus, or in a subsequently filed document also incorporated by reference herein, modifies or supersedes that statement. This prospectus may contain information that updates, modifies or is contrary to information in one or more of the documents incorporated by reference in this prospectus. In case of a conflict or inconsistency between information contained in this prospectus and information incorporated by reference in this prospectus, you should rely on the information contained in the document that was later filed. You should not assume that the information in this prospectus is accurate as of any date other than the date of this prospectus or the date of the documents incorporated by reference in this prospectus. We will provide to each person, including any beneficial owner, to whom this prospectus is delivered, upon written or oral request, at no cost to the requester, a copy of any and all of the information that is incorporated by reference in this prospectus. Requests for such copies should be directed to: Valence Technology, Inc. Attn: Investor Relations 12303 Technology Boulevard, Suite 950 Austin, Texas 78727 (512) 527-2900 -32- You may also access the documents incorporated by reference in this prospectus through our website at http://www.valence.com. Except for the specific incorporated documents listed above, no information available on or through our website shall be deemed to be incorporated in this prospectus or the registration statement of which it forms a part. -33- Common Stock Preferred Stock Depositary Shares Warrants Debt Securities Units PROSPECTUS January 21, 2011
